Title: From Thomas Jefferson to Albert Gallatin, 2 July 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin.
                            July 2. 06.
                        
                        I learn from an eye-witness that Govr. Page, since his retirement is not only in poverty but real want, &
                            would accept of any thing. the loan office at Richmond will be inevitably vacant in a very short time by the death of the
                            present incumbent, & it is the only place in that state which could be offered mr Page. will you be so good as to
                            inform me of it’s worth in salary & emolument say clerk hire, office hire, stationary, fuel &c so that I may
                            state it to him fully. also what attendance would be indispensably necessary at Richmond. if for example attending there
                            personally a certain time each quarter, would permit him to retain his principal residence at his present home in
                            Gloster it would be a circumstance of signal value. affectionate salutns.
                    